                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                   SHREVEPORT DIVISION

DEMTERICUS ALLEN                                     CIVIL ACTION NO. 5:18-0707

                                                     SECTION P
VERSUS
                                                     JUDGE TERRY A. DOUGHTY

DEANDRE BELL                                         MAG. JUDGE MARK L. HORNSBY

                                           JUDGMENT

       The Report and Recommendation of the Magistrate Judge having been considered, no

objections thereto having been filed, and finding that same is supported by the law and the record

in this matter, the Report and Recommendation is ADOPTED IN PART, and

       IT IS ORDERED, ADJUDGED, AND DECREED that, to the extent that he seeks

dismissal of pending criminal charges, Plaintiff’s claims are DISMISSED for failure to state a

claim upon which relief can be granted pursuant to 42 U.S.C. § 1983.

       IT IS FURTHER ORDERED that this case is otherwise ADMINISTRATIVELY

CLOSED, without prejudice to the right of the parties to reopen the proceedings. This Judgment

shall not be considered a dismissal or disposition of this matter, other than as indicated above,

and should further proceedings in it become necessary or desirable, any party may initiate it in

the same manner as if this Order had not been entered. Once the state court criminal proceedings

have concluded, Plaintiff may file a motion asking this court to re-open the case, and the action

will proceed at that time, absent some other bar to suit.

       IT IS FURTHER ORDERED that, in light of the administrative closure, Plaintiff

SHALL NOT file any more documents in this action until the state court proceedings have
concluded.

      MONROE, LOUISIANA, this 12th day of September, 2019.




                                                  TERRY A. DOUGHTY
                                             UNITED STATES DISTRICT JUDGE




                                         2
